Title: To Thomas Jefferson from Thomas Newton, 25 September 1801
From: Newton, Thomas
To: Jefferson, Thomas


Dr Sir
Norfolk 25th Septr 1801—
I Received your favor of the 18th I most sincerely wish I had it in my power to recommend to you a person, to fill the place of Mr Wilkins at Cherrystone, but I am so little acquainted, that I have it not in my power.—The Eastern shore, I apprehend contains but few republicans & those I am acquainted with, I have reason to beleive if Mr. Peter Bowdoin would accept the office, he would faithfully execute it, being a man esteemd for his integrety. he lives on Hungars, a convinient situation for preventing smugling & near the Court house where the public business is done. I have made inquiry of several, who are well acquainted & could get no recommendation, that I could safely rely on, a Mr. Nathl. Holland & Mr Caleb Fisher were mentioned to me, but I am unacquainted with them. I have had several conversations with many Gentlemen from the Eastern Shore, they all say they are determind to support the present administration & submit to the choice of a majority. it is my wish to see republicans in all offices falling vacant & be assured I shall give you every information in my power whenever you shall please to require it. I am sorry to inform you that Coll Davies our Collector lies very ill with a paryleitic or an appoplectic affection in the head; but has not had a fitt as the Doctr expressed it to me—I apprehend he will not recover, tho I hope he may, as he is the best collector we have had at this place. Mr. Barnes has pd. Mr Taylor & two more pipes of the same quality of wines are forwarded for you, which I obtaind from a Gentleman that had bought them; Mr. Taylor has left some very fine London Particular wines three years old & very little differance between it & the Brazil & fifty Dollars lower in price. I can safely recommend it as good wine & very few would know any differance in the taste. I expect more Brasil quality if the Brittish will permit it to come from Madeira & shall be glad to supply you. Accept my best wishes & believe me to be respectfully yr.
Thos Newton
